TO BE PUBLISHED

                  uprrmr CCourf of 71,firttfuritv
                                 2015-SC-000102-KB



RODERICK A. TEJEDA                                                      MOVANT



V.                           IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                          RESPONDENT



                             OPINION AND ORDER

      Pursuant to SCR 3.480(2), the negotiated sanction rule, Movant,

Roderick A. Tejeda, KBA Number 86488, moves this Court to impose upon him

a four-year suspension, along with additional conditions, to resolve

professional misconduct charges. The Kentucky Bar Association (KBA) has no

objection to Movant's request.

      Movant was admitted to the practice of law in Kentucky on October 18,

1996, and his bar roster address is 1985 Highway 1275 North, Monticello, KY

42633. For the reasons set forth herein, we grant Movant's motion.

      Movant was involved in an accident on April 19, 2012, in which the

driver of the other vehicle was killed. On September 10, 2013, Movant entered

into a plea agreement with the Commonwealth in which he agreed to enter a

pre-trial diversion program. Pursuant to the agreement Movant pled guilty to

an amended charge of reckless homicide, a Class D felony, KRS 507.050, based
upon the grounds that he was speeding at the time of the accident; under the

agreement Movant received a five year sentence. The entire sentence was

probated and Movant is now under the supervision of Probation and Parole.

      Based upon his felony conviction of reckless homicide the Inquiry

Commission issued a charge against Movant alleging violation of SCR 3.130-

8.4(b) for professional misconduct in committing "a criminal act that reflects

adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer in

other respects."

      Movant admits that he is guilty of the above ethical violation. As

punishment, Movant requests a four-year suspension from the practice of law,

retroactive to September 11, 2013 (the date of the automatic temporary

suspension imposed upon his felony conviction), with the additional conditions

that he continue ongoing monitoring by KYLAP and follow any

recommendations made by that office, and that he be released from any

supervision by Probation and Parole before reinstatement. 'The KBA presents

no objection to Movant's proposed sanction.

      The negotiated sanction rule provides that "[t]he Court may consider

negotiated sanctions of disciplinary investigations, complaints or charges if the

parties agree." SCR 3.480(2). Specifically, "the member and Bar Counsel

[must] agree upon the specifics of the facts, the rules violated, and the

appropriate sanction." Id. Upon receiving a motion under this Rule, "[t]he

Court may approve the sanction agreed to by the parties, or may remand the

case for hearing or other proceedings specified in the order of remand."    Id.



                                         2
Thus, acceptance of the proposed negotiated sanction still falls within the

discretion of the Court.

      In support of the negotiated sanction the KBA cites us to Kentucky Bar

Association v. Mulliken, 353 S.W.3d 614 (Ky. 2011), and Kentucky Bar

Association v. Goble, 424 S.W.3d 423 (Ky. 2013). In Mulliken, the attorney was

charged with multiple rule violations for using an incarcerated client to deliver

drugs to his girlfriend inside of a jail facility. This resulted in his conviction for

two felonies. For these violations the attorney was charged with violating the

same ethical rule at issue here, and received a negotiated five-year suspension

and was ordered to submit to an evaluation and ongoing monitoring by KYLAP

during the suspension period. In Goble, this Court gave Goble a five year

suspension for violating SCR 3.130-8.4(b) and SCR 3.130-8.4(c) by engaging in

financial misconduct resulting in three felony convictions and made the

suspension retroactive to the date of the automatic temporary suspension. We

agree with the KBA that Mulliken and Goble support the negotiated sanction

proposed under the facts of this case.

      After reviewing the allegations, the Movant's previous disciplinary record,

his willingness to cooperate with KYLAP and the cases cited by the KBA, this

Court concludes that the discipline proposed by Movant, and agreed to by the

KBA, is the appropriate sanction here, and thus grants Movant's motion.




                                           3
      It is therefore ORDERED that:

      1) Movant, Roderick A. Tejeda, KBA Number 86488, 1985 Highway 1275

North, Monticello, KY 42633, is adjudged guilty of violating SCR 3.130-8.4(b) as

charged in KBA File 20838;

      2) Movant is suspended from the practice of law in Kentucky for four

years, retroactively   to September 11, 2013, the date of the previously imposed
automatic temporary suspension, or until he is finally released from probation

and parole in Commonwealth v. Tejeda, 12-CR-00093;

      3) Movant is to continue ongoing monitoring by KYLAP and shall be

  a
ev luated by a professional recommended by them and fully comply with all

recommendations resulting from such evaluation;

      4) Movant shall remain drug and alcohol free;

      5) Pursuant to SCR 3.390, Movant shall, within ten days from the entry

of this Opinion and Order, if he has not already done so, notify all clients, in

writing, of his inability to represent them; notify, in writing, all courts in which

he has matters pending of his four-year suspension from the practice of law;

and furnish copies of all letters of notice to the Office of Bar Counsel;

      6) If he has not already done so, to the extent possible, Movant shall

immediately cancel and cease any advertising activities in which he is engaged;

and

      7) In accordance with SCR 3.450, Movant is directed to pay all costs

associated with these disciplinary proceedings against him, said sum being




                                          4
$47.61 for which execution may issue from this Court upon finality of this

Opinion and Order.

      All sitting. All concur.

      ENTERED: April 2, 2015.




                                       5